     Case 2:19-cv-08682-DMG-AFM Document 58 Filed 11/17/20 Page 1 of 2 Page ID #:359




1                                                                         JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                     ) Case No.: CV 19-8682-DMG (AFMx)
11     JOSE ESTRADA,                 )
                                     )
12                      Plaintiff,   ) JUDGMENT
                                     )
13             v.                    )
                                     )
14     HMH PROPERTY INVESTMENTS, LP; )
                                     )
15     MONARCA, INC.,                )
                                     )
16                      Defendants.  )
17
18
19
20
21
22
23
24
25
26
27
28



                                              -1-
     Case 2:19-cv-08682-DMG-AFM Document 58 Filed 11/17/20 Page 2 of 2 Page ID #:360




1            This Court having granted Defendants HMH Property Investments, LP and
2      Monarca, Inc.’s Motion for Summary Judgment and denied Plaintiff Jose Estrada’s
3      Motion for Summary Judgment, by Order dated November 17, 2020,
4            IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
5      of Defendants and against Plaintiff.
6
7      DATED: November 17, 2020
8                                                             DOLLY M. GEE
9                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -2-
